Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The following Office action is in response to the 05/05/2021request for continued examination 
Claims 1-3, 5, 11-14 are now amended by Examiner amendment.
Claims 8, 9 15-20 are now canceled by Examiner amendment.
Claims 21-33 are now newly added by Examiner amendment.
Claims 1-7, 10-14, 21-33 are now currently pending and allowed as follows. 

Examiner's Amendment
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in a telephone interview with Attorney on record Hemavathy Perumal Reg.# 76941 placed on September 9th, 2021. 
 	Examiner takes this opportunity to thank the Applicant Representative for her cooperation, experience and expediency throughout the prosecution. 
 	
In the latest listings of the claims dated 05/05/2021, 
        Please amend Claims 1-3, 5, 11-14
	Please cancel Claims 15-20, and
	Please add new Claims 21-33 as follows, as listed on the subsequent pages: 








	maintaining historical meeting information on at least one hardware storage device;
	 applying a first segmentation algorithm from a set of segmentation algorithms to the historical meeting information, wherein the set of segmentation algorithms is indexed by an index value, and the index value is set to an integer value that denotes the first segmentation algorithm; 
	training an attendance predictor module by applying machine learning to segments of the historical meeting information resulting from the first segmentation algorithm; 
	measuring accuracy of the attendance predictor module; 
	improving the accuracy of the attendance predictor module via a process comprising: 
		incrementing the index value;
applying a different segmentation algorithm from the set of 	
segmentation algorithms to the historical meeting information, wherein the  incremented index value denotes the different segmentation algorithm; [[and]] 		further training the attendance predictor module by applying the machine 
learning to different segments of the historical meeting information resulting from the different segmentation algorithm[[,]]; 
determining whether the accuracy of the attendance predictor module is improved by at least a pre-determined minimum accuracy improvement threshold 
	when the accuracy of the attendance predictor module is improved by at least the pre-determined minimum accuracy improvement threshold, repeating the process, such that the accuracy of the attendance predictor module is repeatedly improved until the accuracy of the attendance predictor module is no longer improved by at least the pre-determined 	minimum accuracy improvement threshold; and
	when the accuracy of the attendance predictor module is not improved by at least the pre-determined minimum accuracy improvement threshold, determining a required number of segments and selecting the different segmentation algorithm as a best segmentation algorithm from the set of segmentation algorithms;
	receiving an event data stream corresponding to a meeting, wherein the event data stream comprises an electronic meeting invitation for the meeting and one or more meeting invitation responses received from one or more invitees to the meeting, and eachPage 2 of 27U.S. Patent Application No. 14/861,959Docket No. ARC920150031US1 Amendment dated May 5, 2021Response to Advisory Action dated April 14, 2021invitee is provided with multiple options of attending the meeting, the multiple options including an option of attending the meeting in-person; 
	segmenting the event data stream into the required number of segments using the best segmentation algorithm;  
	in response to receiving the electronic meeting invitation, initiating a period of delay during which confirmation of an assignment of a meeting room for the meeting is delayed, wherein the period of delay ends when a confirmation condition occurs; 
	preventing an overestimation of required room capacity for the meeting and reducing waste of room capacity for the meeting by implementing a stochastic approach to the assignment of the meeting room for the meeting, wherein the stochastic approach comprises predicting, utilizing the attendance predictor module executing on a hardware processor, a number of in-person attendees at the meeting based on the event data stream and the historical meeting information, wherein the attendance predictor module is trained to predict, using the best segmentation algorithm, a probability of each invitee attending the meeting in-person, and the predicted number of in-person attendees has a corresponding confidence score that is based on each predicted probability of each invitee attending the meeting in-person and a standard deviation for all invitees to the meeting; 
	in response to determining the corresponding confidence score is within a pre- specified range, tentatively assigning a first room from a set of meeting rooms as the meeting room for the meeting based on the predicted number of in-person attendees; 
	in response to receiving, from an electronic device, a request to reserve the first room for a different meeting with a higher priority than the meeting, making one or more changes to the assignment of the meeting room for the meeting; 
	sending the confirmation of the assignment of the meeting room for the meeting to at least one electronic device of at least one invitee to the meeting only after the periodPage 3 of 27U.S. Patent Application No. 14/861,959Docket No. ARC920150031US1Amendment dated May 5, 2021 Response to Advisory Action dated April 14, 2021of 
	adjusting a meeting room data structure maintained on the at least one hardware storage device by blocking a time slot corresponding to the meeting on a calendar for the meeting room included in the meeting room data structure, such that the meeting room is unavailable for another meeting during the blocked time slot.

Claim 2 (currently amended): The method of claim 1, wherein: 
	the historical meeting information comprises multiple historical event data streams; 
	each historical event data stream corresponds to a meeting that had previously occurred 
	each historical event data stream comprises at least one of specific invitees to the corresponding meeting.  

Claim 3 (currently amended): The method of claim 1, wherein: 
	the historical meeting information comprises multiple individual history datasets; Page 4 of 27U.S. Patent Application No. 14/861,959Docket No. ARC920150031US1 Amendment dated May 5, 2021 Response to Advisory Action dated April 14, 2021 
	each individual history dataset corresponds to a user; and 
	each individual history dataset comprises at least one of 

Claim 4 (original): The method of claim 1, wherein the multiple options further include another option of attending the meeting virtually.  

Claim 5 (currently amended): The method of claim 1, wherein a meeting invitation response received from an invitee is one of 

Claim 6 (original): The method of claim 1, wherein the confirmation condition is a temporal condition.  


Claim 8 (canceled). 

Claim 9 (canceled). 

Claim 10 (previously presented): The method of claim 1, further comprising: 
	estimating, utilizing the attendance predictor module, the corresponding confidence score based on the event data stream and the historical meeting information.  

Claim 11 (currently amended): The method of claim 10, wherein: 
	the standard deviation for all invitees is based on each standard deviation for each invitee, and each standard deviation for each invitee is based on a probability of each invitee attending the meeting in-person.  

Claim 12 (currently amended): The method of claim 3, further comprising: 
	determining, for each invitee to the meeting, a corresponding individual propensity of attending the meeting based on the event data stream and the historical meeting information, wherein the historical meeting information includes one or more individual history datasets corresponding to each invitee; and
	Page 6 of 27U.S. Patent Application No. 14/861,959Docket No. ARC920150031US1Amendment dated May 5, 2021Response to Advisory Action dated April 14, 2021estimating, utilizing the attendance predictor module, the corresponding confidence score based the corresponding individual propensity of attending the meeting 

Claim 13 (currently amended): The method of claim 12, wherein: 
	the standard deviation for all invitees is based on each standard deviation for each invitee, and each standard deviation for each invitee is based on [[the corresponding individual propensity of attending the meeting.  

Claim 14 (currently amended): The method of claim 1, wherein: 
	the meeting room data structure corresponds to the set of meeting rooms; 
	the meeting room data structure comprises, for each meeting room of the set of 
	the meeting room is tentatively assigned to the meeting further based on the meeting room data structure.  

Claims 15-20 (Canceled) 

Claim 21 (New): A system comprising a computer processor, a non-transitory computer-readable storage medium, and program code embodied in the non-transitory computer-readable storage medium for execution by the computer processor to implement:
	maintaining historical meeting information on at least one hardware storage device;
	 applying a first segmentation algorithm from a set of segmentation algorithms to the historical meeting information, wherein the set of segmentation algorithms is indexed by an index value, and the index value is set to an integer value that denotes the first segmentation algorithm; 
	training an attendance predictor module by applying machine learning to segments of the historical meeting information resulting from the first segmentation algorithm; 
	measuring accuracy of the attendance predictor module; 
	improving the accuracy of the attendance predictor module via a process comprising: 
		incrementing the index value;
applying a different segmentation algorithm from the set of segmentation
algorithms to the historical meeting information, wherein the  incremented index value denotes the different segmentation algorithm;
	further training the attendance predictor module by applying the machine  learning to different segments of the historical meeting information resulting from the different segmentation algorithm; 
determining whether the accuracy of the attendance predictor module is improved by at least a pre-determined minimum accuracy improvement threshold;
	when the accuracy of the attendance predictor module is improved by at least the pre-determined minimum accuracy improvement threshold, 
	when the accuracy of the attendance predictor module is not improved by at least the pre-determined minimum accuracy improvement threshold, determining a required number of segments and selecting the different segmentation algorithm as a best segmentation algorithm from the set of segmentation algorithms;
	receiving an event data stream corresponding to a meeting, wherein the event data stream comprises an electronic meeting invitation for the meeting and one or more meeting invitation responses received from one or more invitees to the meeting, and eachPage 2 of 27U.S. Patent Application No. 14/861,959Docket No. ARC920150031US1 Amendment dated May 5, 2021Response to Advisory Action dated April 14, 2021invitee is provided with multiple options of attending the meeting, the multiple options including an option of attending the meeting in-person; 
	segmenting the event data stream into the required number of segments using the best segmentation algorithm;  
	in response to receiving the electronic meeting invitation, initiating a period of delay during which confirmation of an assignment of a meeting room for the meeting is delayed, wherein the period of delay ends when a confirmation condition occurs; 
	preventing an overestimation of required room capacity for the meeting and reducing waste of room capacity for the meeting by implementing a stochastic approach to the assignment of the meeting room for the meeting, wherein the stochastic approach comprises predicting, utilizing the attendance predictor module executed by the computer  processor, a number of in-person attendees at the meeting based on the event data stream and the historical meeting information, wherein the attendance predictor module is trained to predict, using the best segmentation algorithm, a probability of each invitee attending the meeting in-person, and the predicted number of in-person attendees has a corresponding confidence score that is based on each predicted probability of each invitee attending the meeting in-person and a standard deviation for all invitees to the meeting; 
	in response to determining the corresponding confidence score is within a pre- 
	in response to receiving, from an electronic device, a request to reserve the first room for a different meeting with a higher priority than the meeting, making one or more changes to the assignment of the meeting room for the meeting; 
	sending the confirmation of the assignment of the meeting room for the meeting to at least one electronic device of at least one invitee to the meeting only after the periodPage 3 of 27U.S. Patent Application No. 14/861,959Docket No. ARC920150031US1Amendment dated May 5, 2021 Response to Advisory Action dated April 14, 2021of delay has elapsed, wherein the confirmation confirms the meeting room is a most recent room tentatively assigned to the meeting at the end of the period of delay; and 
	adjusting a meeting room data structure maintained on the at least one hardware storage device by blocking a time slot corresponding to the meeting on a calendar for the meeting room included in the meeting room data structure, such that the meeting room is unavailable for another meeting during the blocked time slot.

Claim 22 (New): The system of claim 21, wherein: 
	the historical meeting information comprises multiple historical event data streams; 
	each historical event data stream corresponds to a meeting that had previously occurred; and 
	each historical event data stream comprises at least one of: an electronic meeting invitation for a corresponding meeting, and one or more meeting invitation responses received from specific invitees to the corresponding meeting.  

Claim 23 (New): The system of claim 21, wherein: 
	the historical meeting information comprises multiple individual history datasets; Page 4 of 27U.S. Patent Application No. 14/861,959Docket No. ARC920150031US1 Amendment dated May 5, 2021 Response to Advisory Action dated April 14, 2021 
	each individual history dataset corresponds to a user; and 
	each individual history dataset comprises at least one of: one or more electronic meeting invitations received by a corresponding user, and one or more meeting invitation responses received from the corresponding user.  


Claim 24 (New): The system of claim 21, wherein the multiple options further include another option of attending the meeting virtually.  


Claim 26 (New): The system of claim 21, wherein the confirmation condition is a temporal condition.  

Claim 27 (New): The system of claim 21, wherein the blocked time slot includes a date, a start time, and an end time for the meeting.  

Claim 28 (New): The system of claim 21, wherein the program code embodied in the non-transitory computer-readable storage medium for execution by the computer processor further implements: 
	estimating, utilizing the attendance predictor module, the corresponding confidence score based on the event data stream and the historical meeting information.  

Claim 29 (New): The system of claim 28, wherein: 
	the standard deviation for all invitees is based on each standard deviation for each invitee, and each standard deviation for each invitee is based on a probability of each invitee attending the meeting in-person.  

Claim 30 (New): The system of claim 23, wherein the program code embodied in the non-transitory computer-readable storage medium for execution by the computer processor further implements: 
	determining, for each invitee to the meeting, a corresponding individual propensity of attending the meeting based on the event data stream and the historical meeting information, wherein the historical meeting information includes one or more individual history datasets corresponding to each invitee; and
	Page 6 of 27U.S. Patent Application No. 14/861,959Docket No. ARC920150031US1Amendment dated May 5, 2021Response to Advisory Action dated April 14, 2021estimating, utilizing the attendance predictor module, the corresponding confidence score based the corresponding individual propensity of attending the meeting.  


	the standard deviation for all invitees is based on each standard deviation for each invitee, and each standard deviation for each invitee is based on the corresponding individual propensity of attending the meeting.  

Claim 32 (New): The system of claim 21, wherein: 
	the meeting room data structure corresponds to the set of meeting rooms; 
	the meeting room data structure comprises, for each meeting room of the set of meeting rooms, at least one of: room capacity information for the meeting room, and a calendar for the meeting room; and 
	the meeting room is tentatively assigned to the meeting further based on the meeting room data structure.  

Claim 33 (New): A non-transitory computer-readable storage medium having program code embodied therewith, the program code being executable by a computer processor for:
	maintaining historical meeting information;
	 applying a first segmentation algorithm from a set of segmentation algorithms to the historical meeting information, wherein the set of segmentation algorithms is indexed by an index value, and the index value is set to an integer value that denotes the first segmentation algorithm; 
	training an attendance predictor module by applying machine learning to segments of the historical meeting information resulting from the first segmentation algorithm; 
	measuring accuracy of the attendance predictor module; 
	improving the accuracy of the attendance predictor module via a process comprising: 
		incrementing the index value;
applying a different segmentation algorithm from the set of segmentation	
algorithms to the historical meeting information, wherein the  incremented index value denotes the different segmentation algorithm;
	further training the attendance predictor module by applying the machine 
learning to different segments of the historical meeting information resulting from 
determining whether the accuracy of the attendance predictor module is improved by at least a pre-determined minimum accuracy improvement threshold;
	when the accuracy of the attendance predictor module is improved by at least the pre-determined minimum accuracy improvement threshold, repeating the process, such that the accuracy of the attendance predictor module is repeatedly improved until the accuracy of the attendance predictor module is no longer improved by at least the pre-determined 	minimum accuracy improvement threshold; and
	when the accuracy of the attendance predictor module is not improved by at least the pre-determined minimum accuracy improvement threshold, determining a required number of segments and selecting the different segmentation algorithm as a best segmentation algorithm from the set of segmentation algorithms;
	receiving an event data stream corresponding to a meeting, wherein the event data stream comprises an electronic meeting invitation for the meeting and one or more meeting invitation responses received from one or more invitees to the meeting, and eachPage 2 of 27U.S. Patent Application No. 14/861,959Docket No. ARC920150031US1 Amendment dated May 5, 2021Response to Advisory Action dated April 14, 2021invitee is provided with multiple options of attending the meeting, the multiple options including an option of attending the meeting in-person; 
	segmenting the event data stream into the required number of segments using the best segmentation algorithm;  
	in response to receiving the electronic meeting invitation, initiating a period of delay during which confirmation of an assignment of a meeting room for the meeting is delayed, wherein the period of delay ends when a confirmation condition occurs; 
	preventing an overestimation of required room capacity for the meeting and reducing waste of room capacity for the meeting by implementing a stochastic approach to the assignment of the meeting room for the meeting, wherein the stochastic approach comprises predicting, utilizing the attendance predictor module, a number of in-person attendees at the meeting based on the event data stream and the historical meeting information, wherein the attendance predictor module is trained to predict, using the best segmentation algorithm, a probability of each invitee attending the meeting in-person, and 
	in response to determining the corresponding confidence score is within a pre- specified range, tentatively assigning a first room from a set of meeting rooms as the meeting room for the meeting based on the predicted number of in-person attendees; 
	in response to receiving, from an electronic device, a request to reserve the first room for a different meeting with a higher priority than the meeting, making one or more changes to the assignment of the meeting room for the meeting; 
	sending the confirmation of the assignment of the meeting room for the meeting to at least one electronic device of at least one invitee to the meeting only after the periodPage 3 of 27U.S. Patent Application No. 14/861,959Docket No. ARC920150031US1Amendment dated May 5, 2021 Response to Advisory Action dated April 14, 2021of delay has elapsed, wherein the confirmation confirms the meeting room is a most recent room tentatively assigned to the meeting at the end of the period of delay; and 
	adjusting a meeting room data structure by blocking a time slot corresponding to the meeting on a calendar for the meeting room included in the meeting room data structure, such that the meeting room is unavailable for another meeting during the blocked time slot.















Reasons for allowance
- I. Reasons for Subject Matter Eligibility -
	Final Act 02/05/2021 p.11, found that the claims recite, set forth or describe the abstract grouping of “Certain Methods of Organizing Human Activities” including interactions between people,  social activities, behaviors and managing such behaviors, relationships, an interactions between people, as tested under MPEP 2106.04(a)(2) II.	
	Yet, in light of the current examining guidelines, Examiner submits that the current amendment requires close scrutiny as whether the new claims are now rendered patent eligible. Specifically, the current Examiner Amendment was drafted in an effort to advance prosecution as instructed by MPEP 2106.04, and further corroborated by the previous USPTO guidance “October 2019 Patent Eligibility Guidance Update (October 2019 Update)” p.13 ¶3: “During examination, the examiner should analyze the improvements consideration by evaluating the specification and the claims to ensure that a technical explanation of the asserted improvement is present in the specification, and that the claim reflects the asserted improvement. Generally, examiners are not expected to make a qualitative judgment on the merits of the asserted improvement”. 
	In summary, Examiner will now demonstrate that the claims could perhaps be argued to no longer directed to the abstract idea (Step 2A prong one) and that even if said claims would recite, set forth or describe the abstract idea (Step 2A prong one), the technological details conferred by their additional computer-based elements, would integrate any purported abstract idea into a practical application (Step 2A prong two) or at very least would provide significantly more (Step 2B), thus rendering the claims eligible.

Examiner points to MPEP 2106.04(a)(1) underlining the importance of distinguishing the claims that recite the abstract ideas from those merely based on, or involving the abstract idea. Here, while the claims involve numerous forms of “meeting information” construed as interactions between people, social activities, behaviors as well as managing such behaviors, relationships, and interactions between people within the abstract grouping of “Certain Methods of Organizing Human Activities”, Examiner also notes that the character of the newly amended independent Claims 1, 21, 33 was intended to shift towards “improve[ing] accuracy” in “machine learning”. 
	It is now perhaps worth mentioning that “Remarks by Director Iancu at the Artificial Intelligence: Intellectual Property Considerations event January 31st 2019” underlined the importance of emerging technologies such as artificial intelligence and machine learning.
	Here, upon reconsideration Examiner finds the now amended limitations of “improve[ing] accuracy” in “machine learning” as similar to the eligible claim in USPTO Example 391 - “Method for Training a Neural Network for Facial Detection” dated 2019-01-07, because the current claims similarly contain precise language on the technological improvement by “incrementing the index value”; “applying a second different segmentation algorithm from the set of segmentation algorithms to the historical meeting information, wherein the  incremented index value denotes the different segmentation algorithm”; “further training the attendance predictor module by applying the machine learning to different segments of the historical meeting information resulting from the second different segmentation algorithm”; “wherein determining whether the accuracy of the attendance predictor module is improved by at least a pre-determined minimum accuracy improvement threshold in response to the further training”; “when the accuracy of the attendance predictor module is improved by at least the pre-determined minimum accuracy improvement threshold, repeating the process, such that the accuracy of the attendance predictor module is repeatedly improved until the accuracy of the attendance predictor module is no longer improved by at least the pre-determined minimum accuracy improvement threshold”; “and” “when the accuracy of the attendance predictor module is not improved by at least the pre-determined minimum accuracy improvement threshold, determining a required number of segments and selecting the different segmentation algorithm as a best segmentation algorithm from the set of segmentation algorithms”;
followed by “implementing a stochastic approach” and “adjusting” “data structure”.  
	Thus, Examiner reasons that the amended independent Claim 1 and similarly, the newly added Claims 21, 33 could also possibly be construed as not be directed to the abstract idea, and thus patent eligible right from onset (Step 2A prone one).  
	By dependency their dependent Claims 2-7, 10-14 and Claims 22-32 would also be construed as not directed to the abstract idea, and thus patent eligible right from onset (Step 2A prone one).


Secondly, the Examiner submits that even if the above interpretation, rationale and conclusion  would be problematic, and thus the Claims 1-14, 21-33 would still be construed to recite, set forth or describe the abstract idea, Examiner stresses that said claims do still recite additional, computer-based elements, which would integrate any purported abstract idea into a practical application [Step 2A prong two] or provide significantly more [Step 2B] thus still rendering the claims eligible. 
	Specifically, Examiner points to MPEP 2106.05(a)(II) explaining that the Courts  found that improvements in technology beyond computer functionality may demonstrate patent eligibility. For example, when tested per MPEP 2106.05(a) these feature would constitute additional, computer-based elements that would provide improvement in technology, and thus integrate any abstract idea into a practical application [Step 2A prong two] or at least, provide significantly more than the abstract idea itself [Step 2B]. 
	Examiner takes particular interest in the example provided by MPEP 2106.05(a) I. iv, namely a distributed architecture operating in an unconventional fashion to reduce congestion while generating accounting data records2 as well as the example provided by MPEP 2106.05(a) II.vi, namely components or methods, such as measurement devices or techniques, that generate new data3. 
	Specifically Examiner submits that here, similarly to the above examples, the current claims appear to analogously improve computer technology by: 
     -> 1) proactively reducing congestion by “adjusting a” “structure” “maintained on the at least one hardware storage device” “by blocking a time slot corresponding to the meeting on a calendar for the meeting room included in the meeting room data structure, such that the meeting room is unavailable for another meeting during the blocked time slot”. Such improvement is further achieved by generating and measuring new measured data 
     -> 2) by “measuring accuracy of the attendance predictor module” then “applying a different segmentation algorithm from the set of segmentation algorithms to the historical meeting information, wherein the  incremented index value denotes the different segmentation algorithm; further training the attendance predictor module by applying the machine learning to different segments of the historical meeting information resulting from the different segmentation algorithm” and “segmenting the event data stream into the required number of segments using the best segmentation algorithm”, with “accuracy” further “improved” as follows  
     -> 3) “determining whether the accuracy of the attendance predictor module is improved by at least a pre-determined minimum accuracy improvement threshold;
			when the accuracy of the attendance predictor module is improved by at least the pre-determined minimum accuracy improvement threshold, repeating the process, such that the accuracy of the attendance predictor module is repeatedly improved until the accuracy of the attendance predictor module is no longer improved by at least the pre-determined 	minimum accuracy improvement threshold; and
			when the accuracy of the attendance predictor module is not improved by at least the pre-determined minimum accuracy improvement threshold, determining a required number of segments and selecting the different segmentation algorithm as a best segmentation algorithm from the set of segmentation algorithms”.

At a bare minimum, when tested per MEP 2106.05(e), the above “accuracy” “improve[ement]” solution & automated, “machine learning” and “stochastic” capabilities of the current claims would represent, in combination with the “adjusting” “data structure” meaningful limitations beyond generally linking use of the judicial exception to a particular technological environment, as reflected by explicit claim language such as: 
	applying a first segmentation algorithm from a set of segmentation algorithms to the historical meeting information, wherein the set of segmentation algorithms is indexed by an index value, and the index value is set to an integer value that denotes the first segmentation algorithm; 
	training an attendance predictor module by applying machine learning to segments of the historical meeting information resulting from the first segmentation algorithm; 
	measuring accuracy of the attendance predictor module; 
	improving the accuracy of the attendance predictor module via a process comprising: 
		incrementing the index value;
applying a different segmentation algorithm from the set of segmentation	
algorithms to the historical meeting information, wherein the  incremented index value denotes the different segmentation algorithm;
	further training the attendance predictor module by applying the machine 
learning to different segments of the historical meeting information resulting from the different segmentation algorithm; 
determining whether the accuracy of the attendance predictor module is improved by at least a pre-determined minimum accuracy improvement threshold;
	when the accuracy of the attendance predictor module is improved by at least the pre-determined minimum accuracy improvement threshold, repeating the process, such that the accuracy of the attendance predictor module is repeatedly improved until the accuracy of the attendance predictor module is no longer improved by at least the pre-determined 	minimum accuracy improvement threshold; and
	when the accuracy of the attendance predictor module is not improved by at least the pre-determined minimum accuracy improvement threshold, determining a required number of segments and selecting the different segmentation algorithm as a best segmentation algorithm from the set of segmentation algorithms;
	
	segmenting the event data stream into the required number of segments using the best segmentation algorithm;  
	preventing an overestimation of required room capacity for the meeting and reducing waste of room capacity for the meeting by implementing a stochastic approach to the assignment of the meeting room for the meeting, wherein the stochastic approach comprises predicting, utilizing the attendance predictor module, a number of in-person attendees at the meeting based on the event data stream and the historical meeting information, wherein the attendance predictor module is trained to predict, using the best segmentation algorithm, a probability of each invitee attending the meeting in-person, and the predicted number of in-person attendees has a corresponding confidence score that is based on each predicted probability of each invitee attending the meeting in-person and a standard deviation for all invitees to the meeting;
	preventing an overestimation of required room capacity for the meeting and reducing waste of room capacity for the meeting by implementing a stochastic approach to the assignment of the meeting room for the meeting; 
	adjusting a meeting room data structure by blocking a time slot corresponding to the meeting on a calendar for the meeting room included in the meeting room data structure, such that the meeting room is unavailable for another meeting during the blocked time slot” at independent Claim 1, and similarly at independent Claims 21, 33. 
	
	The above Page 3 of 15Application No. 15/953,272said limitations show clear evidence for application of any purported abstract in a meaningful way beyond generally linking the use of judicial exception to a particular technological environment, such that the claim as a whole, is more than a drafting effort designed to monopolize the exception, as tested under MEP 2106.05(e).  
	Based on the underlying case law as articulated by MPEP 2106.05, the legal rationales and preponderance of evidence shown above, Examiner submits that the capabilities of “improve[ing] accuracy” in “machine learning” represent a combination of additional elements that do integrate the abstract idea into a practical application [per Step 2A prong two test under MPEP 2106.05 (e) above] or at a minimum providing significantly more [per Step 2B test under MPEP 2106.05 (d), (e)].
	Thus independent Claims 1,21,33, and by dependency, their respective dependent Claims 2-7, 10-14 and Claims 22-32 are believed to be patent eligible.  
-















Reasons for allowance
- II. Reasons for Overcoming the Prior Art -
   Examiner provides the following rationales for the Claims 1, 21, 33 overcoming the prior art as stated by the Final Act 02/05/2021 p.18 are
* Chen et al, US 20090094088 A1
* Norton et al, US 20130117059 A1
* Doss; J. Smith, US 20070226035 A1 
	* Bowne et al, US 20050273372 A1 
* Kumhyr et al, US 20050071213 A1 
* Jacobs et al US 20010037229 A1 
* Goel; Sachin US 8145536 B1 
* Dorcey; Timothy C.US 20130254708 A1. 
	Yet, each and all of the above prior art, does not teach either alone or together with adequate rationales,  the combination of: “in response to determining corresponding confidence score” of “of each” “in-person attendees” “based on each predicted probability of each invitee attending meeting in-person and standard deviation for all invitees to the meeting” being “within a pre-specified range”,
- “tentatively assigning 1st room from set of meeting rooms as the meeting room based on the predicted number of in-person attendees” and “in response to receiving request to reserve 1st room for a different meeting with higher priority”
 - “sending the confirmation of the assignment” “for the meeting” “only after” “the” “initiat[ed]” “period of delay” “of” assignment” “confirmation” “has elapsed”, “wherein the confirmation confirms the meeting room is a most recent room tentatively assigned to the meeting at the end of the period of delay”, let alone the newly amended “improve[ing] accuracy” in “machine learning”, “stochastic approach”, and “adjusting” “data structure” as explicitly recited in independent Claim 1 and similarly recited in each of sister independent Claims 21, 33.
Claims 2-7, 10-14 overcome the prior art by dependency to parent Claim 1.
Claims 22-32 overcome the prior art by dependency to parent Claim 21. 


Conclusion
The following art is made of record and considered pertinent to Applicant’s disclosure:
	* Manna et al Learning Occupancy in Single Person Offices with Mixtures of Multi-lag Markov Chains IEEE 25 International Conference on Tools with with Artificial Intelligence p151-158, 2013 providing some disclosure of learning room occupancy 
as reasonably pertinent to the current invention above. 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to OCTAVIAN ROTARU whose telephone number is 571.270.7950.  The Examiner can normally be reached on 9AM-6PM.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, PATRICIA H MUNSON, can be reached on (571)270-5396. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).Any response to this action should be mailed to:
United States Patent and Trademark Office:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria, VA 22313-1450
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
	Randolph Building
	401 Dulany Street
     	Alexandria, VA 22314.
/OCTAVIAN ROTARU/
Primary Examiner, Art Unit 3624A
	September 10th, 2021   




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Consulted with 3624A SPE and referenced at Interview Summary dated 04/26/2021. 
        2 Amdocs (Israel), Ltd. v. Openet Telecom, Inc., 841 F.3d 1288, 1300-01, 120 USPQ2d 1527, 1536-37 (Fed. Cir. 2016);
        3 Electric Power Group, LLC v. Alstom, S.A., 830 F.3d 1350, 1355, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016);